      Case: 1:19-cv-06415 Document #: 29 Filed: 02/18/20 Page 1 of 3 PageID #:534




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 AARON MCCLENON, et al.,                              Case No. 1:19-cv-06415

                Petitioners,                          Honorable Mary M. Rowland

 v.                                                   Motion Date: February 25, 2020
                                                      Motion Time: 9:45 a.m.
 POSTMATES INC.,

                Respondent.


  PETITIONERS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY
        IN SUPPORT OF THEIR MOTION TO COMPEL ARBITRATION

        Petitioners, by and through their undersigned counsel, respectfully move this Court for an

order granting them leave to file supplemental authority related to their Motion to Compel

Arbitration (Dkt. 4) and Postmates’s “Cross-Motion” to Compel Arbitration (Dkt. 18). In support

of this motion, Petitioners respectfully state as follows:

        On February 10, 2020, the U.S. District Court for the Northern District of California

granted a motion to compel arbitration brought by couriers alleging misclassification claims

against DoorDash, Inc. See Order Re Motion to Compel Arbitration, Motion to Stay Proceedings,

and Motion to Seal, Abernathy et al. v. DoorDash, Inc. (No. 19-cv-07545-WHA), Boyd et al. v.

DoorDash, Inc. (No. 19-cv-07646-WHA), Abernathy Dkt. 177 (Feb. 10, 2020). Petitioners in

those cases were represented by the same law firm that represents Petitioners in this matter;

DoorDash was represented by the same law firm that represents Postmates in this matter.

        Petitioners respectfully submit that decision, a copy of which is attached as Exhibit A.
    Case: 1:19-cv-06415 Document #: 29 Filed: 02/18/20 Page 2 of 3 PageID #:535




Dated: February 18, 2020                    Respectfully submitted,

                                            /s/ Ashley Keller
                                            Ashley Keller (#6300171)
                                              ack@kellerlenkner.com
                                            Travis Lenkner (#6311545)
                                              tdl@kellerlenkner.com
                                            Tom Kayes (#6315461)
                                              tk@kellerlenkner.com
                                            KELLER LENKNER LLC
                                            150 N. Riverside Plaza, Suite 4270
                                            Chicago, Illinois 60606
                                            (312) 741-5220

                                            Attorneys for Petitioners




                                        2
    Case: 1:19-cv-06415 Document #: 29 Filed: 02/18/20 Page 3 of 3 PageID #:536




                               CERTIFICATE OF SERVICE

      I certify that I caused the foregoing document to be served on all ECF-registered counsel

via the Court’s CM/ECF system on February 18, 2020.



 Dated: February 18, 2020                   /s/ Ashley Keller




                                               3
